DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 2, and 14.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 7-14
The cited prior art fails to disclose or suggest “a position of the optical mode determines a volume in which the distributed heterojunction bipolar phototransistor becomes conductive” in combination with the rest of the limitations as respectively recited in claims 1 and 14. Therefore, claims 1 and 14 are allowable over the cited prior art and dependent claims 7-13 are also allowable as they directly or indirectly depend on claim 1.
Claims 2-6 and 15
The cited prior art fails to disclose or suggest “wherein the optical guiding structure is arranged such that an effective optical length of the optical resonator changes in a defined distance around a center axis of the optical resonator in comparison to the effective optical length of the optical resonator along the center axis, wherein the effective optical length of the optical resonator along the center axis is longer in comparison to the effective optical length in the defined distance, and wherein the center axis is perpendicular to the layers building the optical resonator” in combination with the rest of the limitations as recited in claim 2. Therefore, claim 2 is allowable over the cited prior art and dependent claims 3-6 and 15 are also allowable as they directly or indirectly depend on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828